Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Probasco (US 2008/0034521) in view of Post (US 2004/0200023).
Regarding claim 1, Probasco discloses a window cleaning tool comprising: a rigid plate member (Item 112; see Paragraphs [0019] and [0033]) having a flat top surface (Figure 8 Item 112b), a flat bottom surface (Item 112a), a peripheral side edge including a back edge and left and right side edges 
a hand securing strap (Item 116) fitted to the plate member for securing the top surface of the plate member against the back of a user's hand; 
at least one releasable attachment component on the flat bottom surface (Item 134); and 
a non-scratch glass cleaning pad (Item 118) removably attachable to the at least one releasable attachment component on the flat bottom surface of the rigid plate member, and the non-scratch glass cleaning pad is shaped and configured to be congruent with the shape of the plate member as defined by the outer peripheral edge.
Probasco fails to explicitly disclose a peripheral side edge including a back edge and left and right side edges converging towards one another and meeting at a nose of the plate member.  (Probasco in Paragraph [0019], discloses how the shape can differ from rectangular)

Regarding claim 5, Probasco in view of Post disclose the window cleaning tool as recited in Claim 1 wherein the left and right side edges include left and right rear side edge portions extending in parallel relation to one another and perpendicular to the back edge (Post Figure 9).
Regarding claim 6, Probasco in view of Post disclose the he window cleaning tool as recited in Claim 5 wherein the left and right side edges include forward conversion portions gradually converging towards one another from the rear side edge portions to the nose Post Figure 9).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Probasco (US 2008/0034521) in view of Post (US 2004/0200023) in view of (Barstad (US 2009/0113647).
Regarding claim 2, Probasco in view of Post disclose the window cleaning tool as recited in Claim 1 wherein the rigid plate member includes a first elongate slot opening (Probasco; Item 22a) and a second elongate slot opening (Probasco; Item 22b) spaced from the first elongate slot opening, and the first and second elongate slot openings being structured and disposed to permit passage of the hand securing strap therethrough (best shown in Figure 7) so that a middle section of the hand securing strap extends transversally across the flat bottom describes how in an alternate embodiment the elastic strap could be an adjustable strap but doesn’t give any details about it).  As such, Probasco fails to explicitly disclose a strap releasable attachment to one another to adjustably secure the hand securing strap about the user's hand
Barstad teaches a hand cleaning tool with a first and second strap segments (Item 30)  joined by releasable attachment (Item 92) to one another to adjustably secure the hand securing strap about the user's hand with the back of the user's hand positioned against the flat top surface of the rigid plate member.  There are several known techniques of creating an adjustable strap.  The hook and loop (or Velcro) system of Barstad is a known technique (others would include a button and various types of buckles). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the strap releasable attachment as taught by Barstad to the strap system of Probasco, as it is a known technique that would lead to a predictable result of easily adjusting the length of a strap, and because Barstad is using the straps to attach the cleaning tool to a hand, there will be reasonable expectations of success.  
Regarding claim 3, Probasco in view of Post in view of Barstad disclose the window cleaning tool as recited in Claim 2 wherein the flat bottom surface of the rigid plate member includes a first releasable attachment component (Annotated Figure 7 Item A) between the nose and the middle section of the hand securing strap and a second releasable attachment component (Annotated Figure 7 Item B) between the middle section of the hand securing strap and the back edge of the rigid plate member.

    PNG
    media_image1.png
    642
    651
    media_image1.png
    Greyscale

Annotated Figure 7 (Probasco)
Regarding claim 4, Probasco in view of Post in view of Barstad disclose the window cleaning tool as recited in Claim 3 wherein the middle section of the hand securing strap extending transversely across the flat bottom surface of the rigid plate member includes a third releasable attachment component (Annotated Figure 7 Item C) thereon for releasable attachment with the non- scratch glass cleaning pad.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723